DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    644
    689
    media_image1.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I.	Claims 14-25, drawn to a TWO-STAGE FILTRATION SYSTEM, classified in class B01D, subclass 33/073.
II.	Claims 26-30, drawn to a METHOD OF TREATING WASTEWATER, classified in class C02F, subclass 1/004.
Applicant’s Election
	Applicant’s election without traverse is noted:

    PNG
    media_image2.png
    308
    800
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 14, it is unclear what is intended by the recitations, “an inlet fluidly connectable with the wastewater” and “an outlet fluidly connectable with filtrate.” How are the “inlet” and “outlet” “connectable” or capable of being “connected” to the specified fluids?
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims – all occurrences.  It is unclear what specific structure this language is intended to define. For example, it is unclear how the “surface” in the recitation, “a rotary drum with a filter surface configured for radially inward fluid flow” is “configured” to facilitate the “radially inward fluid flow.” What is it about the structure of the “filter surface” that facilitates, causes, or dictates a “radially inward fluid flow”? Moreover, is fluid flow in the opposite direction somehow precluded? If so, how? What structure precludes flow in the opposite direction? It is unclear how a mere “filter surface” can dictate either. Likewise, the recitation, “a plurality of filter discs configured for radially outward fluid flow,” raises all of the same issues. How do a “plurality of filter discs” alone, facilitate or control the direction of fluid flow, in either direction? This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
In responding to the above rejections, Applicant is reminded that it is impermissible to read limitations from the specification into the claims. If Applicant argues that the recitation “configured” invokes 35 USC 112(f), Applicant should provide a controlling legal authority for that position.



Claim Rejections - 35 USC § 102/103
Claims 14-17 and 20-21 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TONEY (US 6,217,637 B1).
TONEY discloses an apparatus and method for filtration of particulate matter in fluid streams. A unique high efficiency, two stage filter embodying an enclosure containing a tandem rotary disk assembly and drum filter mounted on a common shaft is described. FIG. 5 discloses the two stage filter assembly comprising a tubular filter enclosure 1 containing rotary disks 2 and a drum filter 3 attached to a common shaft 4 within the enclosure 1. A method of operation including manual and computer control modes are described. The pore sizes of claims 20-21 are submitted to be met by TONEY, or alternatively, and in the absence of unexpected results specifically associated therewith, something which would have obviously been selected by one of ordinary skill in the art commensurate with the particle sizes sought to be removed.


    PNG
    media_image3.png
    1235
    812
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over TONEY (US 6,217,637 B1) as applied to claims 14-17 and 20-21 above, and further in view of AAPA (Applicant’s Admitted Prior Art).
TONEY does not appear to expressly disclose the “primary” and “secondary” treatment systems/processes specified in claims 22-23.
AAPA TEACHES:
Water filtration processes typically include primary, secondary, and tertiary processes to treat wastewater to remove contaminants, such as suspended solids, biodegradable organics, phosphorous, nitrogen, microbiological contaminants, and the like, to provide a clean effluent. 
The first or primary treatment process typically involves mechanically separating large solids and other suspended matter in the wastewater from the less dense solids and liquid in the wastewater. Primary treatment processes are typically done in sedimentation tanks using gravity and provide a primary effluent. 
Secondary treatment typically includes biological treatment of the primary effluent. The biological treatment units or vessels used for secondary treatment typically include  bacteria that break down components of the wastewater, such as organic components. The biological treatment processes in the biological treatment units or vessels may reduce the total organic content and/or biochemical oxygen demand of the wastewater. This is typically done by promoting the consumption of the carbonaceous and nutrient material by bacteria and other types of beneficial organisms already present in the wastewater or mixed into the wastewater. 
Tertiary processes typically involve removing suspended solids and any remaining contaminants or pollutants from the wastewater so that the remaining water can be either reused or disposed of safely in the environment. Tertiary processes can include filtration and/or the addition of any one or more of chemicals, UV light, and ozone. 
Many wastewater treatment plants utilize a disc filter system to filter water. Such systems typically include a plurality of discs that each comprise a plurality of filter segments. Each filter segment includes a pair of filter panels which are spaced apart and arranged on an outer surface of a central drum. A cap is attached to the top of each pair of filter panels to form a pocket shaped filter segment for receiving water. Each filter panel includes filter media, such as finely woven cloth, for filtering water. 
Each filter panel is attached to the drum by a filter support arrangement. Each filter support includes a plurality of support openings which provide fluid communication between adjacent filter segments. This enables water and air to flow circumferentially between adjacent filter segments as the drum rotates. 
In operation, the drum is rotated and the water to be filtered is introduced into the drum. The water then exits through ducts in the drum and flows into filter segments inside the filter support. The water in the filter support is then filtered through the media of the filter panels to provide filtered water. The filtered water is then collected in a chamber and exits the disc filter through an effluent pipe. Particulates which are filtered out by the filter panels remain within the filter segments on the inside surface of the filter media of the filter panels. 
A spray device is used to spray the panels with water to dislodge the particulates and clean the filter media. The particulates are then collected onto a trough and removed from the disc filter system. 
Openings in the central drum that function to provide a passageway for the water to be transferred into the interior of the filter discs are typically larger than the openings of the filter media on the filter panels. Influent wastewater having high Total Suspended Solids (TTS) levels will therefore clog the filter media more quickly, which reduces throughput. 
Furthermore, objects in the wastewater, such as rags and other large objects may flow through the openings in the drum into the interior of the filter panels and become trapped. This results in the loss of effective filter panel filtration area and thus a loss of efficiency. For example, in order to remove these large objects, the disc filter has to be taken offline and the filter panels have to be removed and cleaned, which is both labor intensive and time consuming.

In view of AAPA, it is submitted that it would have been obvious to employ the system of TONEY in conjunction with the known primary and secondary treatment stages of a wastewater treatment plant.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TONEY (US 6,217,637 B1) as applied to claims 14-17 and 20-21 above, and further in view of BAKER (US 2012/0325753 A1).
Claim 18 appears to differ from TONEY by specifying a “level sensor.”
BAKER (US 2012/0325753 A1) discloses a disc filter having a controller for controlling or minimizing effluent surges is provided. The disc filter is operative to carry out a method or process for controlling the flow of effluent produced by the disc filter. The basic method entails sensing one or more process variables that are a function of the effluent, and based at least in part on the sensed process variables, the disc filter controls the flow of the effluent by implementing various control functions such as: 1 ) rotating the rotary filter discs of the disc filter one revolution or less without backwashing; 2) rotating the rotary filter discs more than one revolution at a relatively slow speed without backwashing; 3) rotating the rotary filter discs for one revolution or more at a relatively slow speed while backwashing; 4) rotating the rotary filter discs at a relatively high speed with or without backwashing; and 5) rotating the filter discs one revolution or more and periodically backwashing.

BAKER (US 2012/0325753 A1) discloses:
[0043] To that end, the controller 60 comprises, for example, one or more digital processing circuits that are configured to process input signals from a level sensor 62 that is arranged to monitor influent levels and control the operation of a drum motor 64 and a backwash pump 42 as depicted in FIG. 1A responsive to influent levels. It should be noted that the term "drum motor" refers to the motor that turns the drum on which the rotary filter discs are mounted. Therefore, the drum motor 64 effectively rotates the rotary filter discs 14. Thus, when activated by the controller 60, the drum motor 64 rotates the rotary filter discs 14. In some cases that rotation is effective to rotate relatively clean filter media 18 into a filtering position. In other cases that rotation enables the backwashing system to clean the filter media 18 as the rotary filter disc 14 are rotated.

[0044] Depending upon the implementation of the controller 60 and the interface characteristics of the level sensor 62, the drum motor 64, and the backwash pump 66, the controller 60 may use one or more interface circuits, which may be implemented external to the controller 60, or integrated within it. These interface circuits provide, for example, voltage-level shifting, filtering, power amplification, etc., as needed to interface the disc filter controller 60 to its control inputs and outputs. By way of example, the illustration depicts a level sensor interface circuit 70, a motor control circuit 72, and a pump control circuit 74.

[0048] Level monitor 80 includes ADC circuitry, for example, to convert analog voltages from the influent level sensor 62 into corresponding digital values representative of the measured influent level. Correspondingly, the configuration memory 84 includes "SP1" and "SP2" as first and second influent level setpoints that represent influent levels that trigger various control actions. In at least one embodiment, SP1 and SP2 are digital words corresponding to ADC values that map to given influent levels. Of course, other representations may be used in dependence on the nature of the level monitoring signals, etc.

	In view of the BAKER disclosure, it would have been obvious to incorporate a “level sensor” in the system of TONEY in order to monitor and control the system.	





    PNG
    media_image4.png
    1262
    885
    media_image4.png
    Greyscale

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over TONEY (US 6,217,637 B1) as applied to claims 14-17 and 20-21 above, and further in view of PETIT (US 2008/0035584 A1).
Claims 24-25 differ from TONEY by specifying the structure taught be PETIT. It is submitted that it would have been obvious to incorporate this known disc filter structure into the system of TONEY in order to accomplish filtration.

    PNG
    media_image5.png
    1125
    863
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1212
    948
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776